Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	This Examiner’s Amendment is done to deny entry of the 1 page preliminary amendment filed on 10/1/2020 because Applicant submitted instructions to delete line 20 on page 39.  Clearly, this is a mistake because there are only 33 pages in the specification.
	However, an Examiner’s Amendment is performed to insert the “Cross reference to related applications” under the title on page 1, line 2 of Applicant’s specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the specification: 
	On page 1, line 2 of the specification, below the title, insert:
Cross reference to related applications
	The present application is a national stage entry of, and claims priority to, PCT/EP2019/059534, filed on April 12, 2019, which claims priority to European Patent 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of encoding a video frame into a bitstream.  Independent claims 1, 13, and 15 identify the uniquely distinct feature “a processor of an encoding apparatus making a frame-level decision in-loop to apply a frame-level super resolution prediction mode of encoding to an original video frame of a first resolution, wherein the decision is made at the frame-level of one or more video frames, wherein the frame-level super resolution prediction is carried out in-loop and comprises: based on the decision, the processor applying a downsampling scheme to the original video frame for determining a first low-resolution (LR) original frame and one or more second original LR frames, the first LR original frame and the one or more second LR original frames being of a second resolution that is lower than the first resolution; based on the decision, the processor partitioning the first LR original frame into first original blocks and partitioning the one or more second LR frames into second original blocks; based on the decision, the processor using a prediction method for determining the first predicted blocks, the first predicted blocks defining predictions for the first original blocks of the first LR original frame; based on the decision, the processor determining first residual blocks based on the first predicted blocks and the first original blocks and subsequently, determining first reconstructed blocks based on the first residual blocks and the first predicted blocks; based on the decision, the processor determining second predicted blocks based on the first reconstructed blocks, the second predicted blocks defining predictions for the second original blocks of the one or more second LR original frames; based on the decision, the processor determining second residual blocks based on the second predicted blocks and the second original blocks; and based on the decision, the processor transforming the first residual blocks and second residual blocks into the bitstream, the bitstream including metadata for signaling a decoder apparatus that during the encoding a downsampling scheme was used for downsampling the video frame."
Independent claims 9, 14, and 17 identify the uniquely distinct feature “a processor of a decoding apparatus receiving the bitstream, the bitstream comprising first encoded residual blocks associated with a first low-resolution (LR) original frame and second encoded residual blocks associated with one or more second LR original frames; the processor receiving metadata associated with the first and second encoded residual blocks, the metadata signaling the decoder apparatus that an encoder apparatus used a downsampling scheme of a frame-level super resolution prediction mode, carried out in-loop, for downsampling an original frame of a first resolution into the first LR original frame and the one or more second LR original frames, the first LR original frame and the one or more second LR original frames being of a second resolution that is lower than the first resolution; based on the signaling, the processor applying a frame-level super resolution prediction mode of decoding to the bitstream, wherein the frame-level super resolution prediction mode is carried out in-loop and comprises: based on the signaling, the processor using a prediction method for determining first predicted blocks, the first predicted blocks defining predictions for the first original blocks of the first LR original frame; based on the signaling, the processor transforming the first encoded residual blocks into first residual blocks and determining first reconstructed blocks based on the first residual blocks and the first predicted blocks, the first reconstructed blocks defining a first LR reconstructed frame; based on the signaling, the processor determining second predicted blocks based the first reconstructed blocks, the second predicted blocks defining predictions for the second original blocks of the one or more second LR original frames; based on the signaling, the processor transforming the second encoded residual blocks into second residual blocks and determining second reconstructed blocks based on the second residual blocks and the second predicted blocks, the second reconstructed blocks defining one or more second LR reconstructed frames; and based on the signaling, the processor determining a reconstructed original video frame based on the first LR reconstructed frame and the one or more second LR reconstructed frames.” 
The closest prior arts, Koenen et al. (WO 2017/129568 A1) and Sullivan, Gary J., et al. "Overview of the high efficiency video coding (HEVC) standard." IEEE Transactions on circuits and systems for video technology 22.12 (2012): 1649-1668., disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486